Citation Nr: 1515566	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure in service.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970, and had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for ischemic heart disease.

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The competent evidence of record does not reflect a diagnosis of ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  As discussed below, the relevant issue in this case is whether the Veteran is diagnosed with a form of ischemic heart disease.  In his September 2011 notice of disagreement, he stated that he believed he was diagnosed with such a condition.  Therefore, he evidenced his actual knowledge of the type of evidence needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  In addition, he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and private treatment records have been obtained and associated with the claims file.  However, no medical examination or opinion has been obtained.  As discussed below, the Board finds that the evidence, which does not reflect competent evidence of a current disability, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed Cir. 2010) (noting that evidence "indicating" that a disability may be associated with service is a less-demanding standard than that for evidence indicating a current disability).

II.  Service Connection

The record reflects that the Veteran was previously denied service connection for a cardiac condition in rating decisions dated June 2002 and December 2007.  However, in light of the liberalizing law adding ischemic heart disease to the list of conditions presumed to be associated with herbicide exposure, VA must reconsider the Veteran's claim on a de novo basis.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (finding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989); 38 C.F.R. § 3.816 (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Initially, the Board notes that the Veteran had active service in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).  This exposure satisfies element (2) for service connection.  In addition, the regulations were recently amended to include ischemic heart disease among those diseases for which service connection is available on a presumptive basis due to in-service herbicide exposure.  See 38 C.F.R. § 3.309(e). Therefore, element (3) has also been satisfied.

The only remaining question is whether the Veteran meets element (1), a current disability of  ischemic heart disease.  The regulations define ischemic heart disease as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.

Unfortunately, the competent evidence of record does not reflect any such diagnosis.  A March 2007 myocardial perfusion scan specifically noted that no ischemia was found.  During an October 2007 VA examination conducted as part of a prior claim, the Veteran denied having any heart condition, and the examiner stated that there was no evidence of coronary artery disease.  An additional myocardial perfusion scan in March 2010 was normal, with no fixed or reversible perfusion defects suggestive of ischemia.  

In January 2013, the Veteran reported dyspnea on exertion, which his treating physician felt was disproportionately severe relative to the Veteran's degree of chronic obstructive pulmonary disease (COPD).  The Vet underwent a cardiac catheterization to rule out coronary artery disease.  The results of this procedure indicated normal coronary arteries, and the Veteran's shortness of breath was deemed to be non-cardiac in nature.

The record does not reflect a diagnosis of ischemic heart disease.  There is no competent medical evidence to refute the above findings or to otherwise suggest that a form of ischemic heart disease has been diagnosed.  The Board has considered the Veteran's own statements that he has ischemic heart disease.  However, he has not demonstrated any specialized knowledge to indicate he is capable of making competent medical diagnoses.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of ischemic heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, the evidence does not reflect a current ischemic heart disease disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


